

 
 

--------------------------------------------------------------------------------

 

COMMERCIAL OFFER FOR NEGOTIATION OF ASSETS AND LIABILITIES






Medellin, November 24th, 2009


Dr. JUAN DAVID PEREZ SCHILE
President
Minatura Colombia S.A.S




CLAUDIA MARCELA HERRERA G., of legal age, with residence in Medellín and with
Colombian Citizenship Card Number 52,418,982 issued in Bogotá, who, for this
offer, acting in her position as Manager of PROYECTO COCO HONDO S.A.S., a
society legally formed through Act Number 03 of the Board Members, registered in
the Medellín Chamber of Commerce on August 14, 2009, in Book 90, under Number
11183, and with NIT (Colombian Tributary Identification Number) 900.253.271 – 1,
THE SELLER, presents to MINATURA COLOMBIA S.A.S., THE PURCHASER, the following
commercial offer for consideration to sell assets and liabilities, subject to
the following conditions:




1.  
For purposes of this offer, the values of assets and liabilities as of October
9, 2009 on THE SELLER’s books which are maintained in accordance with applicable
business and tax regulations shall be used.



2.  
All values expressed in this offer are in Colombian legal currency (pesos).


 
3.  
Where the conditions offered may be interpreted differently between Spanish and
English, the literal and legal sense in Spanish will take precedence.



 


 
OFFER


I - SCOPE. Pursuant to Section II hereof, THE SELLER shall issue an exchange
bill of sale which will have attached the offer and the purchase order through
which will cause the actual transfer of title and effective sale to THE
PURCHASER the ownership rights and possession it has and exercises over the
property and real estate described below and which comprise some of the assets
of Proyecto Coco Hondo SAS, and concurrently the assumption of liabilities by
THE PURCHASER also specified herein and with the intention to transfer upon
satisfaction of all conditions set forth in this offer.


1.  
 ASSETS:

(Values expressed in Colombian pesos)
a)  
The following miscellaneous receivables:



Deposits
                        57,731,753
Employee Advances
                        17,208,929




 
1

--------------------------------------------------------------------------------

 





b)  
The following tax receivable amount is being transferred:



Sales tax
450,000,000





c)  
A plot of land or farm, called Las Acacias, located in the Jobo area, in the
jurisdiction of the Municipality of Zaragoza, in the Department of Antioquia,
determined by the following borders:  The beginning point is Delta 59 located on
the southwest which concurs with the boundaries of the Nechí River, and
Aureliano Pineda and the owners.  It is bordered as follows:  On the southwest
with Aureliano Pineda from Delta 49 to 42 for 315.71 meters; on the south with
Manuel Vitoria from Delta 42 to 26 for 831.79 meters; on the southwest with Luis
Arturo Cardona, from Delta 26 to 19 for 1.201.88 meters; on the west with
Compañía Mineros de Antioquia from Delta 19 to 15 for 959.87 meters; on the
north with Rodrigo Antonio Mira B. and Francisco J. Zuleta B., from Delta 15 to
1 for 1.380.93 meters; on the east with the Nechí River from Delta 1 to 49 for
1,074 meters, thus closing the plot of land upon which is build a wood and
Eternit house.



The total area is 198 Hectares and is identified with Real Estate Registration
No. 027 – 0000441, whose present borders are:


Considering the beginning point as being the site where the boundaries between
Luis Jaramillo, Carmelo Salazar, the Las Acacias Farm borders thus:  On the
north with Carmelo Salazar for 164.44 meters in a west – east direction; with
the same and with the property of Juan Norberto Arias Parra to the bank of the
Cocho Hondo stream for a distance of 615.56 meters; following the same direction
and crossing the Coco Hondo stream, which presently measures 55.00 meters wide,
bordering with the forest – ranger families of Puerto Jobo for 477 meters to the
left bank of the Nechí River; on the left side the farm borders with the Nechí
River for 1,960.00 meters on the east.  On the south it borders with Luis
Álvares for 300.00 meters from the short of the Nechí River to the right bank of
the Coco Hondo stream, with an east – west direction; crossing the Coco Hondo
stream in a north – east direction, it borders with Teresa Rojas Viuda de Pineda
for 950.00 meters; and on the south and in a south – north direction, it borders
with Teresa Rojas for 580.000 meters.  Following the north – west direction, it
borders with Teresa Rojas on the south for 200.00 meters; with the same
direction west and for a distance of 300.00 meters, it also borders on the south
with Ángel Herrera ---------- on the west, in a south – north direction, it
borders with Luis Jaramillo for 780.000 meters until the beginning point, thus
closing the plot of land.


The sale price of this real estate is the sum of TWO HUNDRED SEVENTY MILLION,
ONE HUNDRED EIGHTY – EIGHT THOUSAND, SIX HUNDRED FIFTY – SIX PESOS (COL$
270,188,656.00) legal tender.


a)  
 

b)  
 

c)  
 

d)  
A plot of land or farm  called “La Gloria” with an extension of 49 hectares and
5.500 square meters  with the corresponding annexed and land improvements
located and Quebarada Cienaga spot, in the jurisdiction of the Municipality of
Nechi  and determined by the following borders: On the northeast  with Raquel
Benavidez widow of Arrieta,  from point 1 to 8 of 1.025 meters; on the north
with Vicente Baldovino, form point 8 to 12  of 449 meters; on the southeast with
Irene Velasquez from point 12 to 22  of 1.315 meters; on the southwest  with
Juan B. Benavidez  from point 22 to 1 of 4.16 meters, thus closing the plot of
land.  Real estate registration No. 015-55334.  Property Tax Registration No.
201003000400000000.


 
2

--------------------------------------------------------------------------------

 



The Sale Price of this real estate is the sum of THIRTY EIGH MILLION, THREE
HUNDRED SEVENTY EIGHT THOUSAND PESOS (COL$38.378.000) Legal Tender.




e)  
The following machinery and equipment are transferred at the price and in their
current condition:



ITEM
COP
Machinery and Equipment San Pablo - Plant
 $           1,342,148,000
Machinery and Equipment San Pablo    - Workshop
 $           1,141,479,000
Machinery and Equipment San Pablo    - Mine
 $              375,359,000
Machinery and Equipment San Pablo    - Store
 $               57,910,000
Generator Multiquip
 $               36,158,180
Machinery and Equipment San Pablo    - Lab
 $               32,883,000
Diesel Motor Mwm
 $               26,800,000
Diesel Motor Mwm
 $               24,500,000
Tubing
 $               21,071,471
Wifley Table
 $               18,000,000
AL 70 Sampler x 2
 $               16,230,413
Generator 20Kw Olympian
 $                 9,195,165
Ingersoll Rand Lights
 $                 7,151,795
Elevator
 $                 6,741,920
Generator Set Fermont 100
 $                 6,130,110
Complete Elevator
 $                 5,000,000
Hydraulic Press
 $                 4,881,895
Meter, Tachometer
 $                 3,671,400
Material carriage
 $                 3,666,862
Injection Pump
 $                 3,236,400
Rigid Tarraja Set
 $                 3,050,800
Ammunition Ball
 $                 2,452,044
Pump driver
 $                 1,666,340
Short Tube Equipment
 $                 1,539,436
Radiate Motor
 $                 1,400,001
Fumigation Sr.
 $                 1,293,103
Ursus No. 8 Press
 $                    568,400
Extractor
 $                    167,040




 
3

--------------------------------------------------------------------------------

 





f)  
The following office equipment is transferred in its current condition:



ITEM
  COP
 Working stations and meeting table
 $               10,263,819
 Furniture
 $                 4,781,984
 Dinning table Luis Xv
 $                 3,780,000
 Isosceles Chairs
 $                 3,229,440
 Fan, Model BCS 150
 $                 2,974,240
 Executive chair
 $                 2,546,600
 Tv, Freezer and fan
 $                 2,265,090
 Metallic filing cabinet
 $                 2,058,420
 Video Beam Epson
 $                 1,450,000
 Wall Library and counter
 $                 1,440,720
 Beds
 $                 1,397,250
 Inflation adjustments
 $                 1,153,981
 Couch, table and chairs
 $                 1,138,000
 Bed, mattress, nightstand
 $                 1,090,250
 Purchase of chairs, dining table  and garden
 $                 1,080,000
 Refrigerator
 $                 1,050,000
  Washer machine LB LG white
 $                 1,029,049
 Multifunction Printer
 $                    950,400
 Appliance Washer Located in El Bagre
 $                    890,000
 Phones – Mine
 $                    814,000
 Shelves
 $                    777,600
 Olympus Camera
 $                    754,000
 Tv
 $                    549,000
 Desktop and computer table
 $                    540,000
 Computer center
 $                    479,900
Field equipment 120 Watt Sony Camera Located in EL Bagre
 $                    475,600
 Couch
 $                    440,798
 Filing cabinet
 $                    349,000
 Digital Camera
 $                    279,000
 Television
 $                    275,000
 Washer machine
 $                    238,050
 Washer machine
 $                    230,000
 Dining table
 $                    220,000
 Filing Cabinet
 $                    208,800
 Shelves 195x90x30
 $                    190,000
 Audio Source Sankey RVC
 $                    182,120
 Desk
 $                    139,900


 
4

--------------------------------------------------------------------------------

 





g)  
The following computing and communication equipment is transferred in its
current condition:



ITEM
  COP
 Portable equipment
 $               31,032,000
 Server ML  150
 $                 8,062,113
 Server purchase
 $                 7,452,000
 Computer HP DC 5700 COR
 $                 5,916,000
 Telephone Plant Panasonic
 $                 3,399,032
 Computer Monitor W 1907
 $                 3,023,183
 Computer equipment
 $                 2,980,800
 Computer HP DV  9000
 $                 2,484,000
 Laptop Acer
 $                 2,014,200
 Laptop HP
 $                 1,900,800
 Computer Magic bright  17’’
 $                 1,869,998
 Laptop Victor Castañeda
 $                 1,800,000
 Laptop Antonio Lopez
 $                 1,674,000
 Computer equipment Juan Florez
 $                 1,566,000
 Inflation Adjustments
 $                 1,548,959
 Connection Licenses
 $                 1,484,452
 Communication Equipment Senao with two Hansel
 $                 1,326,425
 Multifunction Printer Samsung
 $                    930,000
 Samsung Printer SCX
 $                    776,110
 Cell Phones
 $                    622,500
 UPS  1000W
 $                    574,432
 LCD screen
 $                    561,600
 Printer
 $                    550,000
 Black Berry
 $                    522,000
 Purchase of 2 hard disks
 $                    518,400
 Computer Monitor
 $                    430,000
 Wireless telephone
 $                    345,000
 Printer Ref 4280L
 $                    265,060
 Fixed Plant
 $                    250,800
 Access point purchase
 $                    250,000
 External Hard Disk
 $                    210,000
 UPS  750 WATT
 $                    190,000
 Multifunction printer printer
 $                    179,000
 Wireless card PCI
 $                    126,911
 Wireless Phone
 $                    104,500




 
5

--------------------------------------------------------------------------------

 





h)  
The following fleet & transport equipment is transferred in their current
condition:



ITEM
  COP
 Pickup truck Plate No.  MNV 768
 $               64,990,000
 Purchase of motor and canoe
 $               31,670,900
 Vehicle Hyundai
 $               14,141,415
 Pickup truck UAZ Plate No, ITF 715
 $                 7,425,000
 Jeep  UAZ Plate No. TKB  533
 $                 6,930,000
 Motorcycle Plate No. WFG  07 A
 $                 4,950,000
 Motorcycle Plate No. WFB 30 A
 $                 4,950,000
 Motorcycle Plate No. CAR 10
 $                 3,136,207
 Motorcycle 125 Plate No. WKE8
 $                 2,734,248
 Accessories Jeep Fortuner
 $                 2,250,000
 Motorcycle Plate No. WFD 71 A
 $                 2,130,000
 Motorcycle Plate No. BKU 63 B
 $                 1,717,172
 Inflation adjustments
 $                 1,007,091





i)  
The aqueduct, plants and networks are also transferred in their current
condition:



ITEM
COP
Transformer 1000 KVA, Siemens
 $               36,610,350
High Voltage substation
 $               30,000,000
Portable Sanitary Services – Personal Dredge Bathroom
 $                 3,750,000
Septic System – Done by Rotoplast S. A.
 $                 2,522,522
Inflation adjustments
 $                      68,387




 
6

--------------------------------------------------------------------------------

 





j)  
The rights of domain and possession that are described below are transferred:



·  
A contract for the transfer of possession and sale of improvements, celebrated
with Mr. Servio Fortunato Vergara, for the amount of COL$ 61,640,223.  He is
obliged to supply for sale and disposal of perpetual ownership the possession he
has and exercises on the following rural property, as well as its ancillary
improvements, customs and appurtenances, for a total area of 40 Hectares, that
is bordered thus:  On the west, beginning at the right bank of the Coco Hondo
stream, in a south – north direction, bordering the Las Acacias Farm, following
the Coco Hondo stream for 993.36 meters; on the north with land of the forest –
ranger family in a west – east direction for 477.00 meters; on the east
following the left bank of the Nechí River upstream bordering with the Nechí
River for 947.74 meters; on the south from the left bank of the Nechí River in a
south – west direction it borders with lands occupied by Francisco Javier
Viloria for 573.26 meters until the right bank of the Coco Hondo stream, the
beginning point, thus closing this plot of land



·  
A contract for the transfer of possession and sale of improvements, celebrated
with Mr. Francisco Javier Viloria, for the amount of COL$ 40,835,902.  He is
obliged to supply for sale and disposal of perpetual ownership the possession he
has and exercises on the following rural property, as well as its ancillary
improvements, customs and appurtenances, for a total area of 26 Hectares, that
is bordered thus:  On the west beginning on the bank of the Coco Hondo stream in
a south – north direction, bordering on the Las Acacias Farm, following the Coco
Hondo stream for 669,70 meters; on the north with Servio Fortunato Vergara in a
north – east direction for 573.27 meters; on the east following the left bank of
the Nechí River upstream bordering on the Nechí River for 981.46 meters; on the
south with Luis Álvares [sic] for 300.00 meters to the right bank of the Coco
Hondo stream, to the beginning point, thus closing the plot of land.


 
7

--------------------------------------------------------------------------------

 





·  
A contract for the transfer of possession and sale of improvements, celebrated
with Mr. Luis Manuel Álvarez[sic], for the amount of COL$ 40,066,669.  He is
obliged to supply for sale and disposal of perpetual ownership the possession he
has and exercises on the following rural property, as well as its ancillary
improvements, customs and appurtenances, for a total area of 26 Hectares, which
is found within the following borders:  Taking the site where the boundaries of
the Las Acacias Farm, Teresa Rojas and Luis Álvarez[sic] as the beginning point,
it borders thus:  On the north beginning on the right bank of the Coco Hondo
stream in a west – east direction with the Las Acacias Farm for 300.00 meters
until the left bank of the Nechí River; on the east following the left bank of
the Nechí River upstream, bordering with the Nechí River for 400.00 meters; on
the south from the left bank of the Nechí River and in a south – west direction,
it borders with the chamos for 400.00 meters to the right bank of the Coco Hondo
stream and in a south direction on the south with the chamos for 180.00 meters,
then with a west direction along the bank of the stream upstream and also on the
south it borders with the chamos for 250.00 meters, with the stream in the
middle; on the west and downstream from the Coco Hondo stream, it borders with
Teresa Rojas, keeping the stream in the middle for a distance of 850.00 meters
to the beginning point, thus closing the plot of land.



·  
A contract for the transfer of possession and sale of improvements, celebrated
with Mrs. Teresa de Jesús Rojas, for the amount of COL$ 244,504,938.  She is
obliged to supply for sale and disposal of perpetual ownership the possession
she has and exercises on the following rural property, as well as its ancillary
improvements, customs and appurtenances, for a total area of 119 Hectares, which
is found within the following borders:  Taking the site where the boundaries of
Ángel Herrera, the Las Acacias Farm, and the Coco Hondo Farm as the beginning
point, it borders thus:  On the north with the Las Acacias Farm in a south –
east direction for 200.00 meters, in a south direction for 580.00 meters, and
with a south – east direction for 950.0 meters; on the east with Luis
Álvarez[sic] for 850.00 meters, keeping the Coco Hondo stream in the middle; on
the south with the Black settlements in an east – west direction for a distance
of 700.00 meters, keeping the Chilona Brook in the middle and with the Chilona
Brook for 400.00 meters; on the west with Ángel Herrera in a north direction for
a distance of 1,900.00 meters to the beginning point, thus closing the plot of
land.


 
8

--------------------------------------------------------------------------------

 





TOTAL
COL$   387,047,735.00



k)  
The following mining contracts are to be sold:



ITEM
COP
Title No. 5126
 $           1,088,859,683
Title No. H16 -15311
 $              815,235,000
Title No. ICQ -08064
 $              676,814,027
Title No., 7159 Anori
 $              485,242,903
Title ID9-14551
 $              343,170,500
Title No. 7545 A
 $              329,146,000
Title No. 7299 and acquisition cost
 $              302,935,000
Title No. 7265 Cane
 $              168,142,748
Title No. 6376 and acquisition cost
 $              137,993,000
Title No. 719-17
 $               99,380,000
Title No. 718-17
 $               70,736,000
Ttile No. 7595
 $               63,140,239
Title No.  0189 La Poliantea
 $               55,000,000
Title No. 6134  and acquisition cost
 $               54,634,000
Title No. 739-17
 $               36,443,000
Title No. 7545B
 $               36,272,000
Title No. 05-71
 $               35,676,000
Title No. 7547
 $               24,595,000
Title No. 4783 Angostura
 $               13,241,009
Forms
 $               12,054,079
Title No. 4649 La Zapata
 $                 4,284,000
Title No. 6130
 $                 2,458,000
Inflation adjustments
 $                    288,000




 
9

--------------------------------------------------------------------------------

 





l)  
The following deferred charges, related to projects in El Bagre, in the assembly
and fitting of Dredge No. 1 installed in the Municipality of Zaragoza,  and San
Pablo project located in the Municipality of Remedios:



ITEM
COP
Pre operative expenses for San Pablo
 $           3,567,897,344
Gold Venture LLC – Leasing Contract
 $           1,936,677,600
Leasing Sonic Hammer, Branch Sonic Samp Drill, Model CS
 $              402,126,021
Spare parts, Welding and Hardware
 $              243,694,889
Services
 $              178,014,829
Leasing Charger 950 G
 $              141,707,710
Fuel and Oxygen
 $              135,071,548
Land Transportation
 $               95,290,950
Food and Snacks
 $               53,546,911
Environmental Management
 $               38,333,797
Insurance
 $               31,859,972
Staffing and Security Elements
 $               19,311,030
Airplane Tickets
 $               17,805,809
Oils and Lubricants
 $               11,804,789
Employee Lodgings
 $               11,103,810
Rentals
 $                 4,094,400
Travel Expenses
 $                 2,866,448
Fitting and Installation
 $                 1,351,200
Cleaning and Cafeteria Elements
 $                 1,271,632



Notwithstanding the legal descriptions of the real property in subparagraphs c),
d)  and j) above, the properties transferred will be the entire parcels
described and not be limited to the specific surface areas described.

 
10

--------------------------------------------------------------------------------

 





1.  
LIABILITIES:



a)  
The following liabilities are to be assumed by THE PURCHASER:



ITEM
COP
Gold Venture 2008 LLC
 $           1,936,677,600
Minerco LTDA(mining right’s cession)
 $              910,000,000
Globeit Holding INC
 $              402,126,021
Minatura Nevada
 $              178,950,000
Minatura Nevada Corporation
 $              141,707,710
Proveedores Mina San Pablo
 $              139,895,932
Teresa Rojas(Land Possession rights)
 $               99,500,064
Departamento de Antioquia
 $               96,091,513
Globeit Holding Inc S.A.
 $               65,039,000
Empresas Publicas de Medellín
 $               53,752,000
Seracis Ltda
 $               43,118,000
Promissory note Bancolombia
 $               34,666,668
Junta Accion comunal Vereda Chilona
 $               33,000,000
Flat Holding
 $               29,628,865
Gustavo Ángel Rendón Bedoya
 $               28,000,000
Flat Holding Inc S.A.
 $               17,908,000
Retenciones en la fuente
 $               15,610,677
US Exploration Equipment
 $               14,783,662
Advance Collective Strategies
 $               12,430,000
CIIGSA
 $               11,541,000
Luis Fernando Bohorquez
 $                 9,574,468
Traslada  Ltda.
 $                 8,576,920
Hotel San Fernando Plaza
 $                 6,401,900
Ada tours
 $                 5,489,684
Jhon Jairo Uribe
 $                 4,840,000
Industrias Metalúrgicas Sorena S.A.
 $                 4,524,000
Jose Tamayo Gutierrez
 $                 3,300,000
Marllantas
 $                 3,109,000
Taller Cartama y Cia S.C.S.
 $                 3,000,000
Gold Venture 2008, LLC
 $                 2,452,044
Prestige Techonogy Corp
 $                 1,946,000
Flota Nordeste S.C.A.
 $                 1,876,000
Bancolombia
 $                 1,802,538
ADA
 $                 1,612,476


 
11

--------------------------------------------------------------------------------

 



 
Jaime Alberto Franco
 $                 1,489,385
Gustavo lozano
 $                 1,406,616
María Elena Gómez Pineda
 $                 1,260,000
Rubén Alexander Bedoya/Zona Elite
 $                 1,170,000
Luis Eduardo Arrieta
 $                 1,128,000
Luis Fernando Álvarez Barahona
 $                 1,049,400
Ferreteria Industrial
 $                 1,016,616
Carlos Florez
 $                    902,400
Telmex Hogar
 $                    845,459
Ferremotos
 $                    842,200
Centro Agropecuario
 $                    686,247
Rodolfo Silva
 $                    605,000
Fervel Motos
 $                    489,400
Papelería el Punto LTDA
 $                    467,857
Other creditors
 $               16,205,157





b)  
Labor obligations

Personnel Bagre


Severance Pay
                             23,555
12% Annual interest on Severance Pay
                                  236.000
Vacations
 11.608.804
Service Bonus
 7.851.613
Salaries to be paid
 15.703.233



Personnel Administrativo
Service Bonus
 1.376.100
Severance Pay
 8.249.997
Vacations
 4.128.300
12% Annual interest on Severance Pay
                                   83.000
Salaries to be paid
 5.500.000




 
12

--------------------------------------------------------------------------------

 



Personnel San Pablo


Service Bonus
 21.170.738
Severance Pay
 63.512.214
Vacaciones
 30.869.057
12% Annual interest on Severance Pay
                                  635.000
Salaries to be paid
 44.151.548





From the effective date of the transfer of assets belonging to the mining
operations in San Pablo and Coco Hondo, THE PURCHASER will assume all the labor
obligations of the personnel that will have changed employer according to the
present agreement. For this, the legal representatives will agree in a separate
document on the start date for the new employer and on a complete and detailed
list of the people included.


II CONDITION PRECEDENT – In accordance with the restrictions established in
article 14 of the bylaws of Proyecto Coco Hondo, within ten (10) working days
following the issuance of the corresponding purchase order by THE SELLER, the
legal representative of THE SELLER shall proceed to call an extraordinary
shareholders meeting in which will be considered the sale of assets and
liabilities described herein. If approved at the same shareholders meeting, the
sale shall proceed as established in the present offer. If the shareholders do
not approve the transactions, this agreement will terminate and be of no further
force and effect and neither party shall be liable to the other as a result of
the termination.


III  PRICE AND FORM OF PAYMENT – THE SELLER offers as the purchase – sale price
the sum of COP$12,236,582,773 legal tender.  This value corresponds to the
summation of the total items that will be transferred, as described herein, and
that THE PURCHASER, once the purchase order is issued and the conditions in the
previous item are satisfied, will pay to THE SELLER in the following manner:


·  
Within three business days following the shareholder meeting described at
numeral II, the first bill of sale will be issued forall the assets and
liabilitiesfor which THE SELLER provides financial statements according to US
GAAP and SEC disclosure standards that may be applicable to THE PURCHASER’s
parent company reporting requirements.  This first bill of sale and any
subsequent bills of sale shall be annexed to this offer as evidence of the
assets and liabilities actually sold.

·  
Within the next 90 business days following the receipt of the first bill of sale
by Minatura Colombia, a payment in cash in Colombian pesos shall be made in the
amount established on said bill of sale.

·  
 Within three businessdays following the completion of the audit of assets and
liabilities that are not transferred within the first bill of sale (in any case,
before June 30th , 2010) a subsequent bill of sale shall be issued including all
the assets and liabilities provided herein that were not included on previous
bills of sale. Such subsequent bill of sale shall be annexed, similar to the
first, in  as evidence of all the assets and liabilities actually sold the day
the subsequent bill of sale is issued.

·  
Within the next 90 business days following the reception of the second bill of
sale by Minatura Colombia, a payment in cash in Colombian pesos shall be made in
the amount established on said second bill of sale.

·  
The parties expressly agree that the value established herein may change due
to  appreciation or depreciation of assets transferred from the valuation date
to the closing date, for which the first and second bill of sale value shall
consider any such changes in value for the items described within the present
agreement, solely and exclusively for this purpose. The Bills of Sale shall
provide all the applicable explanations in order to justify said modification
and expressly mention the tax and accounting regulations subject to this
variation.


 
13

--------------------------------------------------------------------------------

 



IV  GOOD TITLE & LEGAL TRANSFER PROCESS – THE SELLER guarantees to THE PURCHASER
that the assets described herein are owned by THE SELLER and are free and clear
of any liens, charges and enbcumbrances.  Considering that the object of this
offer is the sale of THE SELLER’s assets and that these are comprised of
personal property as well as real estate, the due process required for each of
them will be made according to legal requirements and with respect to process
and procedures that will need to be followed with the competent authorities and
entities, thus:


a)  
Personal Property:  Per Colombian legislation, the sale of personal property is
perfected only with the agreement on the price and the property, since it is a
consensual contract.  The sale requires the formal documentation for good title
transfer only in the case of dealing with personal property that are subject to
registration; in other words, cars, motorcycles, etc.

b)  
Real Estate:  Pursuant to the Colombian Civil Code, the sale of real property or
real estate is formally documented, since it demands the publication of a public
deed of the instrument of sale (the purchase – sale contract).  Once this formal
step is completed, the deed will go to the respective Public Instrument
Registration Office and the Real Estate Tax Office, in order to be properly
registered in these offices and, thus, perfect the title (to THE
PURCHASER).  Accordingly, the parties agree to execute the purchase – sale
document related to each property in order to carry out the property ownership
transfer process from THE SELLER to THE PURCHASER.

c)  
Mining License or Title:  According to the Colombian Mining Code – CMC –  (Law
685 of 2001), for the transfer of mining titles, the licensee shall give notice
before the act of transfer to the competent authority; then the licensee will
register the document that memorializes the transfer before this same
authority.  This is established in order to issue the resolution that authorizes
and orders the registration with INGEOMINAS of the Colombian mining authority to
register the change of the holder in the concession contract.  Accordingly in
conformity with the processes and procedures established by these regulations,
which are required to ratify such acts, the parties agree to execute and
register the documents necessary to complete the transfer of the mining registry
to THE PURCHASER the mining titles described in this offer. It is to be
clarified that, the effective date of transfer will be upon the issuance of the
corresponding bill of sale, in compliance at all times with the publicity
requirements of the national mining registry.





V  OBLIGATIONS:  a) THE SELLER.  THE SELLER will deliver the goods described in
this offer with all National and Territorial taxes, tariffs and contributions
paid in full (a Paz y Salvo) as of the date of the contract.  It is understood
that THE PURCHASER will be responsible for any sum that comes due after this
date with relation to the aforementioned goods.  b) THE PURCHASER.  THE
PURCHASER will pay to THE SELLER the total of the sum agreed upon as the total
price of the contract, according to the conditions and terms described in item
II this offer.


VI  DELIVERY – THE SELLER On the same dates of issuance of the Bills of Sale
will make a real and material delivery of the goods to THE PURCHASER, who
declares that it received them to its satisfaction, in the terms and conditions
in which they were purchased.  This is without prejudice to the simultaneous
manner in which the special procedures and processes required are carried out to
perfect the transfer of the property and rights corresponding to the goods
specified in item III of this offer.  Further, if the transfer of some asset is
subject to documentation which requires THE SELLER to provide financial
statements according to US GAAP and/or SEC disclosure standards that may be
applicable to THE PURCHASER’s parent company reporting requirements,  the
parties will out all procedures and processes  required to comply with the
requirements and thus allow the actual transfer of the assets subject to audit.
In any case, the payments THE PURCHASER shall make to the SELLER as established
on the present offer shall be made upon the actual transfer of assets.

 
14

--------------------------------------------------------------------------------

 





VII  EXECUTION OF THE OFFER – The present offer will be considered as executed
through the issuance by THE PURCHASER of a purchase order subscribed by the
corresponding legal representative.  The term for the issuance of said order
will be five (5) working days.


SEVENTH:  EXPENSES – The expenses and taxes that are generated through the
execution of this offer will be covered equally by the parties.






/S/ Claudia Marcela Herrera         
CLAUDIA MARCELA HERRERA G
PROYECTO COCO HONDO S.A.S
THE SELLER





 
15

--------------------------------------------------------------------------------

 



PURCHASE ORDER Dated November 24, 2009




Fecha: 24 de noviembre de 2009




Doctora
CLAUDIA MARCELA HERRERA
Gerente
PROYECTO COCO HONDO SAS
Bogotá- Colombia


 


 
 
JUAN DAVID PEREZ SCHIL of age of majority, residing in the city and identified
(a) with citizen identification number issued in Medellin 70.041264, who for
purposes of this negotiation is acting as chairman Minatura COLOMBIA SAS, a
company legally incorporated by document private, registered at the Chamber of
Commerce of Medellin on September 18, 2009, in Book 9, under the number 13,134,
and Nit No. 900313023-8, who henceforth be known as the BUYER, evidenced by this
letter I accept in full the commercial offer for negotiation of assets and
liabilities, sent on 24 November, 2009 by PROYECTO COCO HONDO SAS, a company
legally incorporated by Act No. 03 of the board of trustees, registered with the
Chamber of Commerce of Medellin August 14, 2009, in Book 90, under the number
11,182, and Nit No. 900253271-1, legally represented by CLAUDIA MARCELA HERRERA
G, and the effect of granting the following order.
 
The offer submitted by PROYECTO COCO HONDO SAS is accepted without any
reservations, on the same terms and conditions as filed, which is issued for
this purchase order.






/S/ Juan David Perez         
JUAN DAVID PEREZ SCHILE
Presidente
Minatura Colombia SAS


 

 
16

--------------------------------------------------------------------------------

 
